In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered November 4, 1991, which awarded the plaintiff wife the sum of $50 per week in pendente lite maintenance and $100 per week in pendente lite child support.
Ordered that the order is affirmed, with costs.
The proper remedy for the alleged inequities of a pendente lite award is generally a speedy trial at which a more detailed examination of the parties’ financial circumstances may be conducted (see, Aquart v Aquart, 182 AD2d 735; Caviolo v Caviolo, 155 AD2d 410; Sherman v Sherman, 135 AD2d 806). This is particularly true in this case where the affidavits present sharply conflicting views of the husband’s financial situation and a speedy trial would permit prompt examination of the facts in far greater detail and allow a more accurate appraisal of his situation than can be made on a motion for temporary relief (see, Stone v Stone, 152 AD2d 560). Mangano, P. J., Rosenblatt, Lawrence and Joy, JJ., concur.